            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 1 of 28


                                                                         ......   ,,-,
                                                                         , 1 .... ,         ..
                                                                         :...     .....,, i '



                          UNITED STATES DISTRICT COURT
                                    FOR THE                              2021 MAR IO PH 3: 3ft
                              DISTRICT OF VERMONT

SARAH WILLIS,                                      )
                                                   )
                    Plaintiff,                     )
                                                   )
       V.                                          )      Case No. 2:20-cv-00004
                                                   )
SONNY PERDUE, SECRETARY OF                         )
THE DEPARTMENT OF AGRICULTURE                      )
AND THE UNITED STATES FOREST                       )
SERVICE,                                           )
                                                   )
                         Defendant.                )

    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                DEFENDANT'S MOTION TO DISMISS
                           (Doc. 21)
       Plaintiff Sarah Willis brings this action against Sonny Perdue in his official
capacity as Secretary of the Department of Agriculture and the United States Forest
Service ("Defendant" or "the Agency"), alleging that she was subject to employment
discrimination in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"), 42
U.S.C. § 2000e, and disability discrimination in violation of the Rehabilitation Act of
1973, Section 504 (the "Rehabilitation Act"). Plaintiff asserts claims for ( 1) "gender
discrimination" (Count I); (2) "gender harassment" (Count II); (3) retaliation (Count III);
and (4) disability discrimination (Count IV). (Doc. 26-1 at 21-29, ,i,i 124-185.)
       Pending before this court is Defendant's motion to dismiss the Second Amended
Complaint (the "SAC") based on Plaintiffs alleged failure to timely exhaust her
administrative remedies in Counts I, III, and IV or, in the alternative, for failure to
plausibly allege each of her claims. (Doc. 21.)
       Plaintiff is represented by James G. Levins III, Esq. Defendant is represented by
Assistant United States Attorney Benjamin Weathers-Lowin.
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 2 of 28




I.     Procedural Background.
       Plaintiffs initial Complaint was filed on January 2, 2020. On January 17, 2020,
Plaintiff filed an Amended Complaint. Defendant moved to dismiss the Amended
Complaint on May 27, 2020. Thereafter, on July 24, 2020, Plaintiff opposed Defendant's
motion to dismiss and filed a motion for leave to file the SAC. Defendant filed a reply in
response to Plaintiffs opposition to his motion to dismiss on August 7, 2020, but did not
oppose Plaintiffs request for leave to amend. On September 2, 2020, the court granted
Plaintiff leave to amend with Defendant's consent that his motion to dismiss will be
decided in context of the SAC.
II.    The SAC's Allegations.
       Plaintiffs employment with the Agency commenced on December 2, 2013 and
consisted of her working in the Rutland Forest Service Office in the Public Affairs
section as a Visitor Services Information Assistant. "She was hired as a Schedule A
employee which is a person with a disability[,]" and she alleges that "[Ethan] Ready and
[John] Sinclair knew of that status." (Doc. 26-1 at 9, ,i 54.) Mr. Ready, the Public Affairs
Officer, interviewed her and played an important role in the hiring decision. In October
2015, Plaintiff was promoted to Public Affairs Specialist, a position that required her to
work closely with Mr. Ready, who was her supervisor. Plaintiffs workstation was moved
from the front desk to a space near Mr. Ready's office, with a half-wall partition
separating them.
       In Plaintiffs October 2015 and October 2016 performance evaluations conducted
by Mr. Ready, she was "ranked 'Superior"' Id. at 7, ,i 38 and she received a five hundred
dollar monetary award for her performance in fiscal years 2014 and 2015 and a seven
hundred fifty dollar monetary award for her performance in fiscal year 2016. Plaintiff
also received positive reviews from outside vendors.
       Plaintiff contends that while working for the Agency, she was "subjected to
comments by Mr. Ready about his sex life for more than a year[]" and that she tried to
"steer away from these comments by using different tactics, including saying things like,
'I don't need to hear this'; or trying to change the subject; or by using rough language."

                                             2
               Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 3 of 28




Id. at 8,   ,r 43. "Many of the conversations about sex started after Mr. Ready asked
[Plaintiff] to come into his office[]" and included Mr. Ready's comments that "he was
with a girl with small ha[nds] that 'felt good[,]"' and "[h]e asked if he should sleep with a
girlfriend or his fiance." Id. at 8, ,r 44. Plaintiff observed that whenever "an attractive
woman [was] in the Forest Service waiting room, Mr. Ready was quick to respond." Id.
at 8, ,r 46.
        Plaintiff alleges that she became frustrated by Mr. Ready' s behavior and asked Mr.
Sinclair, the Forest Supervisor, if the Public Service group could meet to discuss Mr.
Ready's "poor communication, lack of support for the [f]ront [d]esk, and harassment." Id.
at 8, ,r 47. Two of Plaintiffs co-workers, Donna Grosz and Susan Searle, allegedly
informed Mr. Sinclair that Mr. Ready's poor communication style and behavior were
causing Plaintiff and another Public Affairs employee, Donald Cochrane, "a great deal of
stress." (Doc. 26-1 at 9,   ,r 48). At that time, Plaintiff did not tell Mr. Sinclair about "the
discussions about sex, but she hoped that this would come up in the meetings and would
be properly addressed and stopped." Id. at 9, ,r 49. In May 2017, Plaintiff alleges she "lost
confidence that ... Mr. Ready's repetitive discussion of his sexual life could be
introduced and handled properly[]" when she overheard Mr. Sinclair and Mr. Ready
laughing about another employee, Steven Roy, calling Mr. Ready an "extrovert/pervert."
Id. at 9, ,r 52 (internal quotation marks omitted). Plaintiff alleges she is more susceptible
to stress as a result of sexual harassment due to her depression and anxiety and claims she
underwent counseling and took medication to reduce her stress.
        In April 2017, Plaintiff asked Mr. Ready for a new uniform because she had
gained weight, to which Mr. Ready allegedly responded, "'[t]hat's ok, because my
girlfriend gained weight but it's in the tits and ass, so it's ok. "' Id. at 9, ,r 56. In April and
July 2017, Plaintiff alleges that "Mr. Ready placed his hand on the arm of her chair and
positioned his face close to hers, and began shaking her saying, 'Come on Sarah, when is
the fun going to start?' He was looking at her breasts as he did this." Id. at 10, ,r 57. In
June 2017, Mr. Ready allegedly brushed his shoulder against Plaintiff "while making a
flirtatious smile[]" and "had done this before in the office." Id. at 10, ,r 58. Sometime in

                                                 3
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 4 of 28




August 2017, "while [Plaintiff] was holding tickets, near her stomach, Mr. Ready came
close to her and grabbed them brushing against her stomach." (Doc. 26-1 at 10, 159.)
       On August 30, 2017, Plaintiff alleges Mr. Ready took her phone off its receiver
and connected her extension to another room where a friend of Mr. Ready's, Jeff
Hammell, worked. She asked Mr. Ready whether he had connected her phone to that
room and he laughed but did not deny doing so. Plaintiff also asked Mr. Ready ifhe
called Mr. Hammell, to which he responded "No[]"; however, when she asked Mr.
Hammell if Mr. Ready had called him, he said "Yes." Id. at 10,160 (internal quotation
marks omitted).
       On August 30, 2017, Plaintiff allegedly informed Mr. Sinclair about Mr. Ready's
harassment and inappropriate jokes. In turn, Mr. Sinclair reportedly sent this information
"through his channels, but did not identify Mr. Ready's conduct as sex harassment." Id. at
10,163. On September 29, 2017, Plaintiff faxed her first informal complaint to the
Agency stating that she experienced sexual harassment and a hostile work environment
based on conduct by Mr. Ready. This included a four-page statement and letter from her
psychologist who stated Plaintiff was working in a '"hostile work environment' which
has caused an acute stress reaction requiring long term and immediate relief." Id. at 11,
165. The four-page statement also noted that on August 31, 2017, Plaintiff signed an
application to "[b]ecome a [l]eave [r]ecipient [u]nder the Voluntary Leave Program[.]"
(Doc. 26-4 at 5.)
       From October 6, 2017 until December 6, 2017, Plaintiff was on medical leave. On
October 30, 2017, Plaintiff received a Notice of the Right to file a Formal Complaint for
the claims set forth in her September 29, 2017 informal complaint. On November 10,
2017, she filed a formal Equal Employment Opportunity ("EEO") complaint. On
December 22, 2017, Plaintiff, through her attorney, sent a letter to Division Chief of
Employee Complaints, Attorney Guy Molock, addressing allegations which Plaintiff
believed were contained within her formal EEO complaint but which the Agency had not
included in its acceptance letter. On January 19, 2018, Attorney Molock responded,
stating "[w ]e regard these allegations as additional instances of the ongoing harassment

                                             4
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 5 of 28




claim[,] .... there is no need to amend your client's EEO complaint. These and any
similar incidents should be presented directly to the investigator for investigation." (Doc.
26-6 at 1.)
       On December 6, 2017, when Plaintiff returned to work after her medical leave, she
alleges that "it was agreed that [Mr.] Ready would no longer be her supervisor, and he
would have no contact with her." (Doc. 26-1 at 12, ,i 71.) Plaintiff was moved to the front
desk, where she worked as a Visitor Service Information Assistant, and Mr. Sinclair
served as her supervisor. Mr. Ready's workstation was allegedly moved farther away
from her new workstation. From December 2017 until April 2018, Plaintiff worked at the
front desk. While she was working in that position, the Agency hired Shireen Yara, and
Plaintiff was asked to work with Ms. Yara and to train her.
       Plaintiff alleges that during the investigation of her EEO complaint, a former
employee of the Rutland Forest Service Office disclosed to the EEO investigator that Mr.
Ready had made unwelcome advances toward her and spoke to her about "things that had
nothing to do with work." Id. at 12, ,i 72. The former employee further allegedly reported
that Mr. Ready obtained her cell phone number and sent her text messages containing
pictures of "stacked firewood, a fireplace, and a link to a video called 'African Sexy
Mama[.]'" Id. The EEO Investigator allegedly told the former employee that the
information was not relevant because it was too old. Plaintiff contends these events took
place in 2014 and 2015.
       Two other women allegedly reported similar interactions with Mr. Ready to the
EEO investigator. Lindsay Rae Silvia stated: "He tried to make small talk when I was a
new female to the organization; "I got a sense that he wanted to have a lot more
interactions than was warranted"; "[H]e has a pattern of doing this with other young
females in the organization"; and "I heard he did this to Erin Cole who is now working in
Alaska." Id. at 12-13, ,i 74 (internal quotation marks omitted). Vahida Riecker, an
employee of the United States Postal Service, was allegedly stalked by Mr. Ready for six
weeks in 2016.



                                             5
              Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 6 of 28




         Plaintiff alleges that while her claims were being investigated, she was retaliated
against by three employees loyal to Mr. Ready. Bonnie Cohen allegedly said to Plaintiff,
"[Y]ou are the cause of all these problems." Id. at 13, ,r 78 (internal quotation marks
omitted). On March 22, 2018, Plaintiff sent a letter to Attorney Molock alleging
retaliation. 1 She alleges that "Attorney Molock did not respond to this letter." Id. at 13,
,r 80.
         On April 26, 2018, the Agency issued its final investigation report for Plaintiffs
first EEO complaint finding that Plaintiffs claims of sexual harassment and hostile work
environment were unsubstantiated. On April 30, 2018, Plaintiff alleges that Mr. Sinclair
notified her that she would return to the Public Affairs Specialist position under the
supervision of Mr. Ready and that her workstation would once again be next to Mr.
Ready's office. Plaintiff allegedly objected to this change and requested "that the
agreement that had been reached in December 2017" continue until "the claim was

1
 In that letter, Plaintiff noted that several issues had arisen from "the harassment by [Mr.]
Ready, [Plaintiffs] charge of harassment, and her reassignment." (Doc. 26-7 at 1.) In the letter
Plaintiff listed the following incidents:
         3/12/18 - Pam Gaiotti came into the break room yelling at [Plaintiff] wagging her
         finger in [Plaintiffs] face until Pam's face was red and her hair was shaking.
         Apparently she was upset that [Plaintiff] had called someone in the regional office
         ... to gain permission to pay a vendor. [Plaintiff] did this because the method that
         Pam instructed had previously been identified as being illegal. [Plaintiff] wanted
         to make sure that she was doing the right thing. Apparently Pam took offense at
         this and went into a rage .
         . . . 3/19/18 - Donnie Cohen quizzed [Plaintiff] about mail that should have been
         picked up by the U.S. Postal Service. This was actually a personal letter of Bonnie
         Cohen[']s. Apparently, Bonnie had wondered why it didn't go out on Friday.
         [Plaintiff] replied that she was not at work on that Friday, Bonnie then said that
         the letter had been put in the out box sometime on Thursday. Bonnie then said to
         [Plaintiff], [Plaintiff] was the "cause of all these problems[.]"[]
         ... Several weeks ago, Jeff Hamill interrogated [Plaintiff] about leaving before
         lunch and locking the doors. [Plaintiff] left the front desk to attend a counseling
         session. She has been in counseling due to the harassment for quite a long time
         now. Pursuant to the agreement, [when Plaintiff] is not at the front desk, a
         replacement is supposed to be assigned. [Plaintiff] locked the three doors because
         she did not want to leave the building vulnerable when no one was out front."
Id. at 1-2.
                                                  6
             Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 7 of 28




finalized by Agency decision, [Equal Employment Opportunity Commission ("EEOC")]
Administrative Hearing or Federal Court trial." (Doc. 26-1 at 14, ,i 83.)
          On May 7, 2018, Plaintiffs attorney sent a letter to Attorney Molock in which he
noted that Mr. Sinclair advised Plaintiff that she would be moving from the front desk to
the office she previously occupied as a Public Affairs Specialist and asserting that this
was a violation of the agreement made on December 6, 2017, pursuant to which Plaintiff
would have no contact with Mr. Ready. He further noted that although the internal EEO
investigation determined on April 26, 2018 that there was "no employment violation, the
claim is not over[]" because there were several options available to Plaintiff, including
filing a complaint in federal court. (Doc. 26-8 at 1.) On May 28, 2018, Plaintiff requested
a hearing before an EEOC administrative judge.
          In May 2018, Mr. Ready allegedly told Mr. Roy in front of another employee,
"You better watch out about what you say, because Donna Grosz will file a complaint
against you." (Doc. 26-1 at 14, ,i 84 )2 (internal quotation marks omitted). On May 7,
2018, Plaintiff informed Attorney Molock that the Agency was retaliating against her by
requiring her to continue to work under Mr. Ready's supervision.
          On May 21, 2018, Plaintiffs co-worker Brian Austin allegedly had to step
between Plaintiff and another co-worker, Derick Yara, because Mr. Yara was yelling at
and pointing his finger at Plaintiff"saying, 'Do your job."' Id. at 14, ,i 86. Mr. Yara was
allegedly upset because his wife, Shireen Yara, had to "[c]ome off her lunch to sell a
pass[.]" Id. (internal quotation marks omitted).
          On May 31, 2018, Mr. Sinclair allegedly "refused to advance [Plaintiffs] medical
leave after the Agency issued its report[ ]" although he had previously allowed advanced
leave. Id. at 14, ,i 89. From June until August 2018, Plaintiff alleges she was unable to
work "[d]ue to the stress caused by the retaliation and requirement that [Mr.] Ready be
her supervisor[.]" Id. at 14, ,i 90. On June 27, 2018, in response to her May 7, 2018 letter,
Plaintiff was informed that she would not need to amend her initial EEO Complaint


2
    It is not clear how this statement pertains to Plaintiffs retaliation claim.
                                                     7
             Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 8 of 28




"regarding the office's demand that she be supervised by the accused[]" because she
chose to have a hearing on that complaint and could therefore file a motion to amend her
complaint with the EEOC Administrative Judge and "include any like or related issues."
Id. at 15, ,r 92 (internal quotation marks omitted).
         On August 1, 2018, Neha Hewitt, an Agency Attorney Advisor, informed
Plaintiff:
         The Agency cannot change [Plaintiffs] position of record or supervisor in
         resolution of this complaint. ... The change of her position was only an
         interim measure during the management inquiry .... Therefore, [Plaintiff]
         will be returned to her Public Affairs position of record under her
         supervisor of record, [Mr.] Ready.
(Doc. 26-1 at 15, ,r 93) (internal quotation marks omitted).
         Plaintiff returned to work on August 27, 2018. On the following day, Mr. Sinclair
allegedly demanded that she attend a meeting with him and Mr. Ready to discuss Mr.
Ready's supervision of her. Sometime after her return to work, Plaintiff was required to
leave her workstation at the front desk and, because she could not return to her previous
workstation due to its proximity to Mr. Ready's office, she "began reporting to an office
that was cramped and used to store things." Id. at 28, ,r 173. On September 6, 2018, Mr.
Sinclair reminded Plaintiff that Mr. Ready would be her supervisor and that she would
have to report to him. On September 18, 2018, Mr. Ready "placed himself in a hallway
within earshot of [Plaintiff] and said to Steve Roy, ... ' [w ]hen is the busywork going to
end? It would be nice if people would do their job. It's ridiculous, ya know?"' Id. at 16,
,r 98.
         On September 19, 2018, Plaintiff learned that forty-eight hours ofleave donated
by her co-workers had been removed from her leave account. On September 20, 2018,
Plaintiffs attorney received an email from Juliet Charity, a Reasonable Accommodation
Specialist, which stated that "[t]here is no change of supervisor that is approved. The
reasonable accommodation process is not a process that addresses EEO/Harassment
claims." Id. at 16, ,r 100 (internal quotation marks omitted).



                                               8
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 9 of 28




       On September 24 or 25, 2018, Mr. Ready issued Plaintiff a Letter of Warning
"stating that she would be terminated from [the Agency] if she did not report to him." Id.
at 16, 1 101. On October 1, 2018, Plaintiff received notification that Mr. Sinclair had
declined to approve her pay for "Pay Period 19" and that, "due to the extended duration
of [her] medical leave" and the "dates worked outside her official position[,]" she would
not receive an annual evaluation. Id. at 16, 11 102-03 (internal quotation marks omitted).
       On that same day, Plaintiff filed a second informal complaint with the Agency
alleging "issues following her return to work after the Agency found her sexual
harassment and hostile work environment claims unsubstantiated." (Doc 26-1 at 17,
1 104.) Claims in the second informal complaint included: "requiring [Plaintiff] to meet
with [Mr.] Ready to discuss future supervision by Mr. Ready;" "requiring [Plaintiff] to be
supervised by [Mr.] Ready;" "[flailing to approve Time and Attendance sheets for
September, October and November 2018, resulting in no pay;" and "[i]ssuing a Letter of
Warning for failure to report to [Mr.] Ready." Id. at 17, 1104.
       Plaintiff alleges that on October 25, 2018, she "switched her timesheet approver
from [Mr.] Sinclair to [Mr.] Ready, after [Mr.] Sinclair rejected her timesheets." Id. at 17,
1 106. On October 31, 2018, Plaintiff signed an extension agreement which extended the
time to issue a report on her second informal EEO complaint until November 20, 2018.
       On November 5, 2018, Plaintiff alleges Mr. Ready issued her a Letter of
Reprimand "for failing to follow his instructions on September 28, 2018, by submitting
her [Time and Attendance] to Donna Grosz instead of him, and on October 1, 2018, by
submitting her [Time and Attendance] to [Mr.] Sinclair instead of him, and for failing to
submit her Fall Colors Foliage Report by October 10, 2019 as he had instructed, and for
failing to report to [him]." Id. at 18, 1 109.
       On November 7, 2018, Plaintiff allegedly told Mr. Sinclair that she was forced to
leave the Agency because she was "not getting paid, [and] forced to report to [Mr.]
Ready[.]" Id. at 18, 1110. She alleges she was without pay from September until
November 2018 because she refused to submit her Time and Attendance cards to Mr.
Ready. She further alleges that she suggested other personnel, including Andrew Triplett,

                                                 9
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 10 of 28




GMFL Archaeologist, supervise her and that she also offered to take other open positions
in the Rutland Forest Service Office; these requests were denied. Plaintiff alleges she did
not have her mental health counselor complete reasonable accommodation forms because
Ms. Charity told her that she would not be reassigned to a new supervisor.
          On February 20, 2019, the Agency issued its decision on Plaintiffs second
informal complaint, which Plaintiff received on February 28, 2019. On April 4, 2019,
Plaintiff filed a formal EEO complaint alleging that she was retaliated against by Ms.
Cohen, Pam Gaiotti, Mr. Hammell, and Mr. Yara; her request for advanced leave was
refused by Mr. Sinclair; she was required to report to Mr. Ready; Mr. Sinclair forced her
to communicate with Mr. Ready; she was issued a Letter of Warning by Mr. Ready; Mr.
Sinclair advised her that she would not receive an annual review; she received a Letter of
Reprimand from Mr. Ready; Mr. Sinclair refused to approve her timecards; and she was
constructively discharged.
          On May 9, 2019, the Agency accepted and referred for investigation Plaintiffs
allegations raised in a May 8, 2019 letter to the Agency including allegations of disability
discrimination. 3 On August 30, 2019, Plaintiff filed a motion to consolidate her formal


3
    The May 9, 2019 letter states:
          We are accepting and referring for investigation the following allegations:
          Whether the Complainant was subjected to discrimination and harassment (sexual
          and non-sexual), based on disability (anxiety, stress and depression) and
          reprisal ... when:
          1. on November 16, 2018, she was forced to resign due to ongoing harassment;
          2. on November 5, 2018, a management official issues her a Letter of Reprimand;
          3. between September 16, through November 10, 2018, a management official
          failed to approve her Time and Attendance (T&A) for pay periods 19 through 22;
          4. on September 20, 2018, a management official denied her request to be
          reassigned from a supervisor who sexually harassed her to a new supervisor,
          which forced her to communicate with him regarding her leave and T&A;
         5. on September 19, 2018, she learned forty-eight (48) hours ofleave donated to
         her had been removed;
         6. on August 30, 2018, rather than processing her Reasonable Accommodation
         request, a management official processed a 'Work at Home Agreement' and
                                                  10
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 11 of 28




EEO complaints before the EEOC Administrative Judge, which was granted on
November 8, 2019. On December 4, 2019, the Agency issued its Final Agency Decision
with regard to Plaintiffs second formal EEO complaint finding her discrimination,
harassment, and retaliation claims unsubstantiated. The Final Agency Decision notified
Plaintiff of the right to file a civil action in federal court within thirty days. Plaintiff
timely filed a federal court action, alleging "[g]ender [d]iscrimination[,]" "[g]ender
[h]arassment[,]" and retaliation. (Doc. 1 at 10-14.)
       In the SAC, Plaintiff alleges that this conduct was "part of an ongoing pattern and
practice of discrimination, harassment and retaliation based upon gender, which began
before and continued into the limitations period[ ]" and the conduct "has been allowed to
persist as a result of policies and practices in effect at the [Agency], which has in the past
and continues to tolerate and condone discrimination and harassment against women like
[Plaintiff] based upon their gender." (Doc. 26-1 at 20-21, 1121.) In the SAC, she adds a
disability discrimination claim.
III.   Conclusions of Law and Analysis.
       A.      Standard of Review.
       "To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544,
570 (2007) ). "A claim has facial plausibility when the plaintiff pleads factual content that




       denied her reasonable accommodation request to be reassigned to another
       supervisor;
       7. on May 31, 2018, a management official denied her request for advanced leave
       from June 1 through August 27, 2018;
       8. on April 30, 2018, a management official reassigned her from her position as a
       Front Desk Attendant to a Public Affairs Specialist;
       9. on several dates, she was subjected to various incidents of harassment (sexual
       and non-sexual)[.]
(Doc. 26-16 at 1-2) (emphasis in original) (internal footnote omitted).

                                                11
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 12 of 28




allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Id.
       To determine whether this standard is satisfied, the court employs a "two-pronged
approach[.]" Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010) (internal quotation
marks omitted) (quoting Iqbal, 556 U.S. at 679). First, the court "must accept as true all
of the [factual] allegations contained in a complaint" but "[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory allegations, do not suffice."
Iqbal, 556 U.S. at 678. Second, the court analyzes whether the complaint's '"well-
pleaded factual allegations' ... 'plausibly give rise to an entitlement to relief."' Hayden,
594 F.3d at 161 (quoting Iqbal, 556 U.S. at 679). The court does not "weigh the
evidence" or "evaluate the likelihood" that a plaintiff will prevail. Christiansen v.
Omnicom Grp., Inc., 852 F.3d 195,201 (2d Cir. 2017).
       B.      Whether Failure to Exhaust Administrative Remedies Bars Certain
               Claims.
       Defendant contends that Counts I, III, and IV of Plaintiffs Complaint must be
dismissed because Plaintiff failed to timely exhaust her administrative remedies. Under
Title VII and the Rehabilitation Act, a plaintiffs failure to exhaust administrative
remedies "can be asserted by the government as an affirmative defense." Belgrave v.
Pena, 254 F.3d 384, 386 (2d Cir. 2001).
       "An aggrieved person must initiate contact with a Counselor within 45 days of the
date of the matter alleged to be discriminatory[.]" 29 C.F.R. § 1614.105(a)(l). This time
period will be extended if "the individual shows that he or she was not notified of the
time limits and was not otherwise aware of them[.]" 29 C.F.R. § 1614.105(a)(2). If
counseling does not resolve the issue, the aggrieved person will receive notice of the right
to file a discrimination complaint and must do so "within 15 days of receipt of the
notice[.]" 29 C.F.R. §§ 1614.105(d), 1614.106(b). Although "the burden of pleading and
proving Title VII exhaustion lies with defendants and operates as an affirmative
defense[,]" Hardaway v. Hartford Pub. Works Dep't, 879 F.3d 486,491 (2d Cir. 2018),
an "affirmative defense may be raised by a pre-answer motion to dismiss under Rule

                                              12
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 13 of 28




12(b)(6) ... if the defense appears on the face of the complaint." Iowa Pub. Emps. 'Ret.
Sys. v. MF Glob., Ltd., 620 F.3d 137, 145 (2d Cir. 2010). Because Plaintiffs SAC
contains an "Exhaustion of Administrative Remedies" section (Doc. 26-1 at 3) and
references documents attached to the SAC from the administrative process, consideration
of Defendant's administrative exhaustion affirmative defense is proper within the context
of his motion to dismiss.
       1.       Whether Counts I, III, and IV are Timely Under the Forty-
                Five-Day Rule.
       Defendant asserts that Plaintiff failed to file her informal EEO complaints within
forty-five days of Defendant's alleged misconduct because she was required to report
each discrete discriminatory or retaliatory act within that time period. Plaintiff counters
that Defendant's discrimination, retaliation, and harassment were part of an "ongoing
pattern and practice" and the continuing violation doctrine applies to any time-barred
allegation.
       [U]nder the continuing violation doctrine, a plaintiff may bring claims for
       discriminatory acts that would have been barred by the statute of limitations
       as long as an act contributing to that [discrimination] took place within the
       statutory time period. Therefore, a continuing violation may be found
       where there is proof of specific ongoing discriminatory policies or
       practices, or where specific and related instances of discrimination are
       permitted by the [defendant] to continue unremedied for so long as to
       amount to a discriminatory policy or practice.
Purcell v. NY. Inst. of Tech. - Coll. of Osteopathic Med., 931 F.3d 59, 65 (2d Cir. 2019)
(quotation marks and footnotes omitted) (alterations in original). When a plaintiff
plausibly alleges a continuing violation and "files an EEOC charge that is timely as to
any incident of discrimination in furtherance of an ongoing policy of discrimination, all
claims of acts of discrimination under that policy will be timely even if they would be
untimely standing alone." Chin v. Port Auth. ofNY. & NJ., 685 F.3d 135, 155-56 (2d
Cir. 2012) (quoting Lambert v. Genesee Hosp., 10 F.3d 46, 53 (2d Cir. 1993), abrogated
on other grounds by Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1
(2011)) (internal quotation marks omitted).


                                              13
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 14 of 28




       The continuing violation doctrine applies "to claims that by their nature accrue
only after ... some threshold amount of mistreatment[,]" and not to "discrete unlawful
acts, even where those discrete acts are part of a 'serial violation[.]'" Gonzalez v. Hasty,
802 F.3d 212,220 (2d Cir. 2015) (quoting Nat'/ R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 114-15 (2002)). "[T]he Supreme Court unanimously rejected the ... view that
a series or pattern of 'related discrete acts' could constitute one continuous 'unlawful
employment practice' for purposes of the statute of limitations." Chin, 685 F.3d at 156
(quoting Morgan, 536 U.S. at 111). A plaintiff"must allege both the existence of an
ongoing policy of discrimination and some non-time-barred acts taken in furtherance of
that policy." Harris v. City of NY, 186 F.3d 243, 250 (2d Cir. 1999).
       In support of her gender discrimination claim set forth in Count I, Plaintiff alleges
that the following acts took place within the forty-five-day period: Mr. Ready shook her
chair while looking at her breasts, brushed against her stomach, and connected her phone
line to another room. The remaining acts took place between April and August 2017 with
the exception of her allegation that Mr. Ready "talk[ed] to her about sex with women,"
for which she provides no specific date. 4 (Doc. 26-1 at 21, ,i 126.)
       Defendant asserts that Plaintiffs gender discrimination claim is time-barred
because all but one of the enumerated acts took place before the forty-five-day period and
because it is implausible that the remaining event took place during the forty-five-day
period. A statute of limitations and administrative remedies defense, however, will not
generally bar claims unless "factual allegations in the complaint clearly show that the
claim is untimely." St. John's Univ., NY v. Bolton, 757 F. Supp. 2d 144, 157 (E.D.N.Y.
2010); see also Langford v. Int'/ Union of Operating Eng'rs, Local 30, 765 F. Supp. 2d
486,498 (S.D.N.Y. 2011) (holding "numerous courts in this Circuit have held that a Title
VII complaint should not be dismissed for failure to plead the dates of the alleged
discrimination") (quoting EEOC v. Elmer W Davis, Inc., 2008 WL 4415177, at *6


4
  "Contrary to Defendant[' s] position, the fact that Plaintiff has not provided specific dates of the
alleged misconduct does not render the Complaint deficient." Muhammad v. Rabinowitz, 2012
WL 1155098, at *2 (S.D.N.Y. Apr. 6, 2012).
                                                  14
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 15 of 28




(W.D.N.Y. Sept. 24, 2008)) (internal quotation marks omitted); Reyes v. City Coll. of the
City Univ. ofNY, 2005 WL 2990637, at *2 (S.D.N.Y. Nov. 8, 2005) ("A plaintiff
bringing a Title VII claim is not required to plead specific dates of discrimination.").
       Because Plaintiff alleges at least one incident that occurred within the forty-five-
day period and further asserts that the alleged discrimination took place for more than one
year and was part of a pattern or practice, she plausibly alleges a timely claim of gender
discrimination "in furtherance ofan ongoing policy of discrimination[.]" Chin, 685 F.3d
at 155. Defendant's motion to dismiss Plaintiffs gender discrimination claim based on
her failure to exhaust her administrative remedies is therefore DENIED.
       With regard to Plaintiffs retaliation claim, as set forth in Count III, she alleges the
first instance of retaliation occurred in March 2018 and the last instance of retaliation
included in her informal EEO complaint occurred on October 1, 2018, the same day she
filed that complaint. Her timely allegations include that she was retaliated against
because she was required to report to Mr. Ready, forced to communicate with Mr. Ready,
issued a Letter of Warning for failing to report to Mr. Ready, told she would not receive
an annual review, and did not receive pay for September through November 2018. 5
Plaintiff asserts that retaliation against her was part of an ongoing pattern or practice.
Accepted as true, these allegations are sufficient at the pleading stage to state a timely
retaliation claim. Defendant's motion to dismiss Count III as time-barred under the forty-
five-day rule is therefore DENIED.
       In support of her disability discrimination claim in Count IV, Plaintiff alleges her
request for reasonable accommodation to change supervisors and to move to a different,
open position was denied in August 2018 and continued with Defendant's failure to pay
her for four pay periods from September 2018 through November 2018. Because none of
the alleged discriminatory acts occurred within forty-five days of Plaintiff raising her
disability discrimination claim with the Agency, Defendant's motion to dismiss Count IV
under the forty-five-day rule is GRANTED.

5 Plaintiffs allegations of retaliation by her co-workers and Mr. Sinclair's refusal to advance
leave were not filed within the forty-five-day period.
                                                15
         Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 16 of 28




              2.      Whether Counts III and IV are Timely Under the Fifteen-Day
                      Rule.
       Defendant contends that even if Plaintiffs claims as set forth in Counts III and IV
are not barred by the forty-five-day rule, those claims are barred because Plaintiff failed
to file a formal EEO complaint within the required fifteen-day period. "[F]iling a timely
charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit in
federal court, but a requirement that, like a statute of limitations, is subject to waiver,
estoppel, and equitable tolling." Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393
(1982). "[I]n the absence of a recognized equitable consideration, the court cannot extend
the limitations period by even one day." Johnson v. Al Tech Specialties Steel Corp., 731
F.2d 143, 146 (2d Cir. 1984) (quoting Rice v. New England Coll., 676 F.2d 9, 11 (1st Cir.
1982)) (internal quotation marks omitted).
       A claim is not time-barred, however, if it '"reasonably relate[ s] "' to allegations in
a timely complaint. Fitzgeraldv. Henderson, 251 F.3d 345,359 (2d Cir. 2001) ("[A]s to
a claim not expressly pursued before the administrative agency ... the court has
jurisdiction if that claim is 'reasonably related' to those that the plaintiff did assert before
the agency."); Butts v. City ofNY. Dep 't of Hous. Pres. & Dev., 990 F .2d 1397, 1401 (2d
Cir. 1993), superseded by statute on other grounds, Civil Rights Act of 1991, Pub. L. No.
102-166, 105 Stat. 1072, as recognized in Duplan v. City of NY., 888 F.3d 612 (2d Cir.
2018). ("A district court only has jurisdiction to hear Title VII claims that either are
included in an EEOC charge or are based on conduct subsequent to the EEOC charge
which is 'reasonably related' to that alleged in the EEOC charge."). The Second Circuit
has "long recognized that in certain circumstances it may be unfair, inefficient, or
contrary to the purposes of the statute to require a party to separately re-exhaust new
violations that are 'reasonably related' to the initial claim." Duplan, 888 F.3d at 622. The
"reasonably related" doctrine has been recognized in three circumstances:
       1) where "the conduct complained of would fall within the scope of the
       EEOC investigation"; 2) where the complaint is "one alleging retaliation by
       an employer against an employee for filing an EEOC charge"; and 3) where



                                               16
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 17 of 28




       the complaint "alleges further incidents of discrimination carried out in
       precisely the same manner alleged in the EEOC charge."
Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003) (quoting Butts, 990 F.2d at 1402-03)
(internal quotation marks omitted).
       When applying the "reasonably related" doctrine in the context of retaliation, the
Second Circuit has distinguished between a violation that occurs while investigation is in
progress and one "that occurs after the EEOC investigation is complete[.]" Duplan, 888
F.3d at 623. However, "so long as the retaliation at issue occurred after the filing of the
initial EEOC complaint, there [is] 'no reason why a retaliation claim must arise before
administrative proceedings terminate in order to be reasonably related' to the initial claim
for exhaustion purposes." Id. (quoting Malarkey v. Texaco, Inc., 983 F.2d 1204, 1209 (2d
Cir. 1993)). The Second Circuit has held that whether "the 'related' retaliation occurred
while a timely federal lawsuit based on the underlying discrimination charge was still
pending[]" was a "crucial distinction[.]" Id. (emphasis in original).
       In sum, retaliation claims arising during or after an EEOC investigation are
       deemed exhausted when a plaintiff seeks to join them to a timely filed
       lawsuit on his [or her] original, exhausted claims, because it would be
       burdensome and wasteful to require a plaintiff to file a new EEOC charge
       instead of simply permitting him [or her] to assert that related claim in
       ongoing proceedings to adjudicate the underlying charge.
Id. at 624.
       Plaintiff argues that her claims are reasonably related to those in her timely initial
formal complaint and the Agency waived its right to assert that her claims were time-
barred by accepting her complaint and acting on it. Because Plaintiff alleges she was
retaliated against for filing her informal EEO complaint, her retaliation claim is
reasonably related to her gender harassment and gender discrimination claims. See
Duplan, 888 F .3d at 622 ( observing that one rationale for the "reasonably related"
doctrine is that "the ongoing EEOC investigation on the first charge would be expected to
uncover and address any related retaliation"). In addition, Plaintiff advised the Agency,
through Attorney Molock, in a March 22, 2018 letter of several instances of alleged
retaliation. Plaintiff was under no requirement to file a new EEO complaint and re-

                                              17
          Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 18 of 28




exhaust her administrative remedies before joining her retaliation claim with her gender
discrimination and gender harassment claims because she notified the Agency of those
claims while the first EEO complaint was still pending. In response, the Agency advised
her that she could join her claims before an EEOC Administrative Judge, and, after filing
a second informal EEO complaint, she did so. Her retaliation claim is therefore not time-
barred under the fifteen-day rule.
       In contrast, her disability discrimination claim is barred not only by the forty-five-
day rule, but also by the fifteen-day rule. Plaintiff first raised her disability discrimination
allegations with the Agency in the May 8, 2019 letter. Those allegations are time-barred
because they did not "fall within the scope of the EEOC investigation" and the conduct
was not "carried out in precisely the same manner alleged in the EEOC charge." Butts,
990 F .2d at 1403. Her disability discrimination claim was not reasonably related to her
gender discrimination and harassment claims because it purported to set forth an
independent claim based on unrelated facts. Even if allegations in the May 8, 2019 letter
were within the scope of the second EEO investigation, Plaintiff failed to timely file a
formal EEO complaint after receiving notice of her right to do so. Plaintiffs argument
that the Agency waived its right to assert the fifteen-day rule by accepting and referring
her untimely formal complaint does not alter the outcome because "' agencies do not
waive a defense of untimely exhaustion merely by accepting and investigating a
discrimination complaint."' Belgrave, 254 F.3d at 387 (quoting Bowden v. United States,
106 F.3d 433,438 (D.C. Cir. 1997)). "[T]o do otherwise ... would 'vitiate any incentive
for [government] agencies to investigate and voluntarily remedy' instances of
discrimination, lest the agencies risk forfeiting a valid defense to a potential suit." Id. at
387 (quoting Bruno v. Brady, 1992 WL 57920, at *3 (E.D. Pa. Mar. 16, 1992)) (second
alteration in original) ( emphasis omitted).
       Plaintiffs equitable tolling arguments fare no better because they are grounded in
her assertion that the Agency had notice of her disability discrimination claims within the
fifteen-day period and did not, itself, comply with the statutory filing deadlines. "[T]o
merit equitable relief, a plaintiff must have acted with reasonable diligence during the

                                               18
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 19 of 28




time period she seeks to have tolled." Chapman v. ChoiceCare Long Island Term
Disability Plan, 288 F.3d 506, 512 (2d Cir. 2002). "[W]ant of diligence by a plaintiffs
attorney generally will not prompt a court to provide relief from a limitations period by
way of an equitable toll." Id. In her SAC, Plaintiff does not allege that she acted with
reasonable diligence during the time period she seeks to have tolled and makes no claim
of an extraordinary circumstance that prevented her compliance. Equitable tolling
therefore does not apply. See Pace v. DiGuglielmo, 544 U.S. 408,418 (2005) (holding
that "[g]enerally, a litigant seeking equitable tolling bears the burden of establishing two
elements: (1) that he [or she] has been pursuing his [or her] rights diligently, and (2) that
some extraordinary circumstance stood in his [or her] way").
       For the reasons stated above, Defendant's motion to dismiss Plaintiffs retaliation
claim for failure to comply with the fifteen-day rule is DENIED. Defendant's motion to
dismiss Plaintiffs disability discrimination claim on the same grounds is GRANTED.
       C.      Whether Plaintiff Plausibly Alleges an Adverse Employment Action in
               Support of her Gender Discrimination Claim.
       Even if Plaintiff can overcome procedural hurdles to her claims, Defendant
contends her gender discrimination claim must be dismissed because she fails to allege
the essential element of an adverse employment action. To assert a gender discrimination
claim, a plaintiff must allege:
       (1) that she is a member of a protected class; (2) that she was qualified for
       employment in the position; (3) that she suffered an adverse employment
       action; and, in addition, has (4) some minimal evidence suggesting an
       inference that the employer acted with discriminatory motivation, such a
       showing will raise a temporary "presumption" of discriminatory
       motivation[.]
Littlejohn v. City of NY., 795 F.3d 297, 307 (2d Cir. 2015). An adverse employment
action is "a materially significant disadvantage with respect to terms of [plaintiffs]
employment." Williams v. R.H Donnelley, Corp., 368 F.3d 123, 128 (2d Cir. 2004)
(internal quotation marks omitted). To rise to the level of an adverse employment action,
it "must be more disruptive than a mere inconvenience or [ ] alteration of job
responsibilities[.]" Fox v. Costco Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019)

                                              19
             Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 20 of 28




(quoting Patrolmen 's Benevolent Ass 'n of City ofNY v. City of NY, 310 F .3d 43, 51 (2d
Cir. 2002)) (internal quotation marks omitted). "An adverse employment action may or
may not entail economic loss, but there must be a link between the discrimination and
some 'tangible job benefits' such as 'compensation, terms, conditions or privileges' of
employment." Alfano v. Costello, 294 F.3d 365, 373 (2d Cir. 2002) (quoting Karibian v.
Columbia Univ., 14 F.3d 773, 778 (2d Cir. 1994)).
       In the SAC, Plaintiff alleges she was denied forty-eight hours of donated leave,
denied an annual review in 2018 when in the past she had received monetary awards for
her performance, issued a Letter of Warning and a Letter of Reprimand, and was not paid
from September to November 2018. At least some of these allegations constitute the loss
of "tangible job benefits." Id. at 373.
       Plaintiff further plausibly alleges a causal connection between the discrimination
she suffered and the loss of tangible job benefits. Compare Sanders v. NYC. Human Res.
Admin., 361 F.3d 749, 755 (2d Cir. 2004) (quoting Terry, 336 F.3d at 138) (finding that
"' a demotion evidenced by a decrease in wage or salary, a less distinguished title, ... [or]
significantly diminished material responsibilities"' constituted adverse employment
actions), with Fox, 918 F.3d at 72 (concluding that because "[n]one of [the] reprimands
resulted in disciplinary action or a reduction in salary, benefits, or other
responsibilities[,]" they were not adverse employment actions). Accepting Plaintiffs
allegations as true, Defendant's motion to dismiss Plaintiffs gender discrimination claim
for failure to allege an adverse employment action is DENIED.
       D.        Whether Plaintiff Plausibly Alleges a Hostile Work Environment
                 Claim.
       Defendant seeks dismissal of Plaintiffs hostile work environment claim because
she "has alleged one - or perhaps two - specific remarks" and alleges that conduct "falls
woefully short of establishing a workplace that was permeated with discriminatory
intimidation, ridicule, and insult[,]" (Doc 21 at 14-15), and because courts in the Second
Circuit have dismissed claims for conduct that is "far-more-offensive and/or pervasive."
Id. at 15.


                                              20
         Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 21 of 28




       "To establish a hostile work environment under Title VII ... a plaintiff must show
that 'the workplace is permeated with discriminatory intimidation, ridicule, and insult
that is sufficiently severe or pervasive to alter the conditions of the victim's employment
and create an abusive working environment."' Littlejohn, 795 F.3d at 320-21 (quoting
Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). "This standard has both objective
and subjective components: the conduct complained of must be severe or pervasive
enough that a reasonable person would find it hostile or abusive, and the victim must
subjectively perceive the work environment to be abusive." Raspardo v. Carlone, 770
F.3d 97, 114 (2d Cir. 2014).
       Among the factors a court must consider are "the frequency of the discriminatory
conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with [the] employee's work
performance." Morgan, 536 U.S. at 116 (internal quotation marks omitted).
       Title VII comes into play before the harassing conduct leads to a nervous
       breakdown. A discriminatorily abusive work environment, even one that
       does not seriously affect employees' psychological well-being, can and
       often will detract from employees' job performance, discourage employees
       from remaining on the job, or keep them from advancing in their careers.
       Moreover, even without regard to these tangible effects, the very fact that
       the discriminatory conduct was so severe or pervasive that it created a work
       environment abusive to employees because of their race, gender, religion,
       or national origin offends Title VIl's broad rule of workplace equality.
Harris, 510 U.S. at 22. Under Title VII, "consideration of the entire scope of a hostile
work environment claim, including behavior alleged outside the statutory time period, is
permissible for the purposes of assessing liability, so long as an act contributing to that
hostile environment takes place within the statutory time period." Morgan, 536 U.S. at
105.
       "The Second Circuit has 'cautioned against setting the bar too high' for hostile
work environment claims." Farmer v. Shake Shack Enters., 473 F. Supp. 3d 309, 335
(S.D.N.Y. 2020) (quoting Terry, 336 F.3d at 148). "To survive a motion to dismiss, a
plaintiff must allege facts showing she was faced with harassment ... of such quality or


                                              21
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 22 of 28




quantity that a reasonable employee would find the conditions of her employment altered
for the worse." Id. (quoting Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007)) (internal
quotation marks omitted).
       In the SAC, Plaintiff alleges an array of sexual comments made by her direct
supervisor and alleges this pattern of conduct was frequent and took place for more than a
year. In addition to offensive sexual comments, Plaintiff alleges several instances of
unwanted physical contact, which she claims were sexually motivated. '" When entering a
workplace, reasonable people expect to have their autonomy circumscribed in a number
of ways; but giving up control over who can touch their bod[ies] is usually not one of
them."' Redd v. NY. Div. ofParole, 678 F .3d 166, 179 (2d Cir. 2012) ( quoting Patton v.
Keystone RV Co., 455 F.3d 812, 816 (7th Cir. 2006) (alteration in original)). "Direct
contact with an intimate body part constitutes one of the most severe forms of sexual
harassment[.]" Id. at 180.
       Although Defendant is correct that harassment "'must be more than episodic; [it]
must be sufficiently continuous and concerted in order to be deemed pervasive[,]"'
Raspardo, 770 F.3d at 114 (quoting Alfano, 294 F.3d at 374), Plaintiff's allegations
satisfy this standard at the pleading stage. See Terry, 336 F.3d at 148 (holding "the fact
that the law requires harassment to be severe or pervasive before it can be actionable does
not mean that employers are free from liability in all but the most egregious cases")
(quoting Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 70 (2d Cir. 2000)
(internal quotation marks omitted).
       Viewed in the light most favorable to Plaintiff, the SAC alleges sexual harassment
that is "sufficiently severe or pervasive to alter the conditions of the victim's employment
and create an abusive working environment[.]" Harris, 510 U.S. at 21 (internal quotation
marks omitted). Defendant's motion to dismiss Count II pursuant to Fed. R. Civ. P.
12(b)(6) is DENIED.
       E.      Whether Plaintiff Plausibly Alleges Retaliation.
       Defendant contends that Plaintiff fails to state a claim for retaliation because she
does not allege an adverse employment action but merely a return to the pre-EEO

                                             22
           Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 23 of 28




complaint status quo and because she does not plausibly allege that the retaliatory
conduct would not have occurred but for her complaint.
         "[F]or a retaliation claim to survive ... a motion to dismiss, the plaintiff must
plausibly allege that: ( 1) defendants discriminated-or took an adverse employment
action-against him [or her], (2) 'because' he [or she] has opposed any unlawful
employment practice." Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d
Cir. 2015). An adverse employment action is broad in the context of retaliation and
includes any action that "could well dissuade a reasonable worker from making or
supporting a charge of discrimination." Burlington N & Santa Fe Ry. Co. v. White, 548
U.S. 53, 57 (2006).
         "To adequately plead causation, 'the plaintiff must plausibly allege that the
retaliation was a 'but-for' cause of the employer's adverse action."' Duplan, 888 F.3d at
625 (quoting Vega, 801 F.3d at 90-91). This "does not[, however,] require proof that
retaliation was the only cause of the employer's action, but only that the adverse action
would not have occurred in the absence of the retaliatory motive." Zann Kwan v. Anda/ex
Grp. LLC, 737 F.3d 834, 846 (2d Cir. 2013). "Causation may be shown by direct
evidence of retaliatory animus or inferred through temporal proximity to the protected
activity." Duplan, 888 F.3d at 625. "Though there is no bright-line rule on temporal
proximity, [the Second Circuit] has held that a one to two month period between the
protected activity and adverse employment action is generally sufficient to make a prima
facie causation showing." Rivera v. JP Morgan Chase, 815 F. App'x 603,608 (2d Cir.
2020).
         Plaintiff alleges that several of her co-workers directed retaliatory comments at her
after she filed her complaint. She does not further allege, however, that these same co-
workers knew of her complaint and would not have made similar comments in its
absence. For each comment made, she identifies at least one non-retaliatory precipitating
event. Viewed in the light most favorable to Plaintiff, the comments by her co-workers do
not rise to more than a few stray and ambiguous comments that make no reference to her
complaint. A retaliation claim based on these comments is thus not plausible.

                                               23
             Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 24 of 28




       Plaintiff further alleges retaliation in the form of a return to supervision under Mr.
Ready and improper discipline as well as refusal to advance medical leave, denial of an
annual evaluation, and improper deductions from her leave account. She contends that
she was constructively discharged because she was not paid from September through
November of 2018.
       Although Defendant argues that Plaintiffs alleged retaliation was a return to the
status quo, accepting Plaintiffs allegations as true, she plausibly alleges acts by her
supervisors that would dissuade a reasonable worker from making a complaint regarding
unlawful activity. See Davis-Garett v. Urban Outfitters, Inc., 921 F.3d 30, 47-48 (2d Cir.
2019) (observing that "an employee would likely be deterred from complaining to the
company or to governmental authorities about discrimination by her employer if she
knew her complaint would result in [ ] the rescission of a job reassignment offer she had
sought and received"); Krinsky v. Abrams, 2007 WL 1541369, at* 11 (E.D.N.Y. May 25,
2007) ("[A] negative evaluation, or the threat of a negative evaluation, while not an
adverse employment action that affects terms and conditions of employment, might
dissuade[] a reasonable worker from making or supporting a charge of discrimination.")
(quoting White, 548 U.S. at 68) (internal quotation marks omitted) (second alteration in
original).
       Causation for purposes of retaliation may also be "inferred through temporal
proximity to the protected activity." Duplan, 888 F.3d at 625. Although the first alleged
act of retaliation occurred in March 2018, roughly five months after Plaintiff filed her
informal EEO complaint, because she was on leave for two months of that period, a
three-month time lapse exists between her complaint and the alleged retaliation. At the
pleading stage, this is sufficient evidence of temporal proximity. See id. at 626 (finding
temporal proximity despite a lapse of two years based on a "backdrop of continuing
antagonism"); Gorman-Bakos v. Cornell Coop. Extension ofSchenectady Cnty., 252 F.3d
545, 555 (2d Cir. 2001) (observing that a lapse of four months was "sufficient to support
an allegation of a causal connection").


                                              24
            Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 25 of 28




       Because Plaintiff plausibly alleges that the Agency retaliated against her for filing
a gender discrimination and gender harassment EEO complaint, Defendant's motion to
dismiss Plaintiffs retaliation claim on plausibility grounds is DENIED.
       F.      Whether Plaintiff Plausibly Alleges Disability Discrimination Based on
               a Denial of her Reasonable Accommodation Request.
       Defendant asserts that Plaintiff fails to state a claim for disability discrimination
because her request for a reasonable accommodation was presumptively unreasonable
and because she failed to engage in the interactive process.
       The Second Circuit has held "[b ]ecause the [Americans with Disabilities Act
("ADA")] and the Rehabilitation Act are very similar, [courts] may 'look to caselaw
interpreting one statute to assist ... in interpreting the other."' Hodges v. Holder, 547 F.
App'x 6, 7 (2d Cir. 2013) (quoting Francis v. City of Meriden, 129 F.3d 281,284 n.4 (2d
Cir. 1997)).
       [A] plaintiff makes out a prima facie case of disability discrimination
       arising from a failure to accommodate by showing each of the following:
       (1) plaintiff is a person with a disability under the meaning of the ADA; (2)
       an employer covered by the statute had notice of his [or her] disability; (3)
       with reasonable accommodation, plaintiff could perform the essential
       functions of the job at issue; and (4) the employer has refused to make such
       accommodations.
McBride v. BJC Consumer Prods. Mfg. Co., 583 F.3d 92, 96-97 (2d Cir. 2009) (quoting
Graves v. Finch Pruyn & Co., 457 F.3d 181, 184 (2d Cir. 2006)) (internal quotation
marks and alteration omitted). "There is a presumption ... that a request to change
supervisors is unreasonable"; however, a plaintiff may overcome that burden by
"identifying an accommodation 'the costs of which, facially, do not clearly exceed its
benefits."' Kennedy v. Dresser Rand Co., 193 F.3d 120, 122-23 (2d Cir. 1999) (quoting
Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 139 (2d Cir. 1995)).
       Plaintiff not only requested to report to a different supervisor but suggested that
she perform other work and offered to take open positions at the Rutland Forest Service
Office. Defendant's citation of authority for the proposition that a request for a different
supervisor is presumptively unreasonable therefore does not defeat Plaintiffs claim.


                                              25
             Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 26 of 28




       As an alternative grounds for dismissal, Defendant argues that Plaintiff abandoned
her accommodation request by failing to participate in the interactive process. "The ADA
envisions an 'interactive process' by which employers and employees work together to
assess whether an employee's disability can be reasonably accommodated." Jackan v.
N Y.S. Dep 't ofLabor, 205 F .3d 562, 566 (2d Cir. 2000). "For employees seeking
accommodations, 'the interactive process is mandatory[.]'" Brumley v. United Parcel
Serv., Inc., 909 F.3d 834, 840 (6th Cir. 2018) (quoting Kleiber v. Honda ofAm. Mfg.,
Inc., 485 F.3d 862, 871 (6th Cir. 2007)). "[T]he employer must make a reasonable effort
to determine the appropriate accommodation. The appropriate reasonable accommodation
is best determined through a flexible, interactive process that involves both the employer
and the [employee] with a disability." Goonan v. Fed. Reserve Bank ofNY., 916 F. Supp.
2d 470,480 (S.D.N.Y. 2013) (quoting 29 C.F.R. pt. 1630, app. § 1630.9) (alteration in
original).
       When there is a breakdown in the interactive process:
       courts should look for signs of failure to participate in good faith or failure
       by one of the parties to make reasonable efforts to help the other party
       determine what specific accommodations are necessary. A party that
       obstructs or delays the interactive process is not acting in good faith. A
       party that fails to communicate, by way of initiation or response, may also
       be acting in bad faith. In essence, courts should attempt to isolate the cause
       of the breakdown and then assign responsibility.
Beck v. Univ. of Wisconsin Bd. ofRegents, 75F.3d1130, 1135 (7th Cir. 1996); see also
Nugent v. St. Lukes-Roosevelt Hosp. Ctr., 303 Fed. App'x 943, 945-46 (2d. Cir. 2008)
(holding that the plaintiff was responsible for the breakdown in the interactive process
because she "admitted that she did not follow up or try to bring in ... an [ADHD] expert"
as requested during the reasonable accommodation process). "Where the missing
information is of the type that can only be provided by one of the parties, failure to
provide the information may be the cause of the breakdown and the party withholding the
information may be found to have obstructed the process." Beck, 75 F.3d at 1136. This
"determination must be made in light of the circumstances surrounding a given case." Id.



                                             26
         Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 27 of 28




       Plaintiff alleges that she did not have her mental health counselor complete the
reasonable accommodation forms requested by the EEO Reasonable Accommodation
Specialist because she was told she would not be assigned a different supervisor.
However, the Rehabilitation Act does not require an employer to provide the exact
accommodation requested. See, e.g., Wernick v. Fed. Reserve Bank of NY, 91 F.3d 379,
384-85 (2d Cir. 1996) (finding that "the accommodations offered by the [defendant] were
plainly reasonable" even though they were different from the requested
accommodations). The purpose behind requiring participation in the interactive process is
to determine "whether an employee's disability can be reasonably accommodated[,]"
Jackan, 205 F.3d at 566, and Plaintiffs failure to participate did not allow Defendant to
make this determination. Because a failure to provide information to support an
accommodation request is considered a breakdown in the interactive process, this
forecloses Plaintiffs disability discrimination claim. See, e.g., Zito v. Donahoe, 915 F.
Supp. 2d 440,448 (S.D.N.Y. 2012) ("[Plaintiffs] failure to respond to [employer's]
requests [for documentation of Plaintiffs disability] clearly constitutes bad faith
participation, if it can be called participation at all, in the interactive process[.]"); Georgia
v. City ofBridgeport, 2020 WL 4586695, at* 17 (D. Conn. Aug. 10, 2020) (holding that
"[t]he undisputed record shows that [the d]efendant's attempts to engage the plaintiff to
initiate the process of providing an accommodation went substantially unanswered, and
the [c]ourt therefore finds that there is no genuine dispute that [the p]laintiff is
responsible for the breakdown in the interactive process"). Accordingly, Defendant's
motion to dismiss Plaintiffs disability discrimination claim on plausibility grounds
provides an alternative ground for dismissing this claim.
                                       CONCLUSION
       For the foregoing reasons, the court GRANTS Defendant's motion to dismiss
Count IV, disability discrimination, based on Plaintiffs failure to exhaust her
administrative remedies and on plausibility grounds. The court DENIES Defendant's
motion to dismiss Counts I, II, and III. (Doc. 21.)
SO ORDERED.

                                               27
  Case 2:20-cv-00004-cr Document 41 Filed 03/10/21 Page 28 of 28



                                                          1r--
Dated at Burlington, in the District of Vermont, this   1{) day of March, 2021.




                                     28
